DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 21 and 22 stand allowed.  Claims 1-8 stand objected to as unelected species.  
Applicants canceled claim 1-8 in their November 9, 2021 response.  Applicants argue that the application is in condition for allowance.
Claim objections: Applicants’ cancellation of claims 1-8 renders moot the claim objections.  These objections are withdrawn as moot.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 21 and 22 are allowed.
Note: No amendments are made with this Examiner’s Comment. 

Reasons for Allowance
Claims 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “a gate dielectric layer between the barrier layer and the gate electrode; a doped region under the gate dielectric layer and overlapping the 
With regard to claim 22: The claim has have been found allowable due to its dependency from claim 21 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897